******************************************************
  The ‘‘officially released’’ date that appears near the
beginning of each opinion is the date the opinion will
be published in the Connecticut Law Journal or the
date it was released as a slip opinion. The operative
date for the beginning of all time periods for filing
postopinion motions and petitions for certification is
the ‘‘officially released’’ date appearing in the opinion.
In no event will any such motions be accepted before
the ‘‘officially released’’ date.
  All opinions are subject to modification and technical
correction prior to official publication in the Connecti-
cut Reports and Connecticut Appellate Reports. In the
event of discrepancies between the electronic version
of an opinion and the print version appearing in the
Connecticut Law Journal and subsequently in the Con-
necticut Reports or Connecticut Appellate Reports, the
latest print version is to be considered authoritative.
  The syllabus and procedural history accompanying
the opinion as it appears on the Commission on Official
Legal Publications Electronic Bulletin Board Service
and in the Connecticut Law Journal and bound volumes
of official reports are copyrighted by the Secretary of
the State, State of Connecticut, and may not be repro-
duced and distributed without the express written per-
mission of the Commission on Official Legal
Publications, Judicial Branch, State of Connecticut.
******************************************************
               STATE v. DAVIS—SECOND CONCURRENCE

   McDONALD, J., concurring. I agree with the majority
that the implied waiver rule set forth in State v. Kitch-
ens, 299 Conn. 447, 482–83, 10 A.3d 942 (2011), should
not extend to the facts of the present case, where the
trial court failed to provide the defendant, Raquann
Tyrone Davis, with a written copy of the jury charge
and simply stated that the charge would be ‘‘in essence’’
the one provided on the Judicial Branch website. None-
theless, I write separately to acknowledge the concerns
that Justice Palmer has renewed regarding the under-
pinnings of the per se, irrefutable presumption set forth
in Kitchens and the question of whether an implied
waiver would arise even if defense counsel expressly
disavowed any knowledge of legitimate claims that
counsel could advance. I also note that recent decisions
questioning whether the implied waiver rule in Kitchens
applies to claims of plain error; see State v. Sanchez,
308 Conn. 64, 74–75 n.5, 60 A.3d 271 (2013); State v.
Webster, 308 Conn. 43, 64, 60 A.3d 259 (2013) (Rogers,
C. J., concurring); State v. Darryl W., 303 Conn. 353,
371–72 n.17, 33 A.3d 239 (2012); lend some support to
Justice Palmer’s contention that the rule in Kitchens
is, in effect, a rule of forfeiture, not waiver.1 Irrespective
of the merits of such concerns, I note that the defendant
has not asked us to consider modifying or overruling
Kitchens in the present case. Not having previously
weighed in on the merits of the question presented in
Kitchens, I believe I am obliged to apply that precedent.
Therefore, I reserve judgment on whether, faced with
such a request, we should reconsider that precedent.
      I respectfully concur.
  1
     Relying on federal case law, which deems claims forfeited under certain
circumstances, the Appellate Court has noted: ‘‘[The] Plain Error Rule may
only be invoked in instances of forfeited-but-reversible error, United States
v. Olano, 507 U.S. 725, 731–33, [113 S. Ct. 1770], 123 L. Ed. 2d 508 (1993),
and cannot be used for the purpose of revoking an otherwise valid waiver.
This is so because if there has been a valid waiver, there is no error for us
to correct. See [id., 732–33]. . . . The distinction between a forfeiture of a
right (to which the Plain Error Rule may be applied) and a waiver of that
right (to which the Plain Error Rule cannot be applied) is that [w]hereas
forfeiture is the failure to make the timely assertion of a right, waiver is
the intentional relinquishment or abandonment of a known right. [Id., 733]
. . . . United States v. Lakich, 23 F.3d 1203, 1207 (7th Cir. 1994).’’ (Internal
quotation marks omitted.) State v. Wilson, 52 Conn. App. 802, 809–10, 729
A.2d 778 (1999).